Order filed June 8, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00226-CV
                                   ____________

                       WESLEY CLEMENTS, Appellant

                                         V.

                         NELWYN ROBBINS, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 20-CV-0739

                                    ORDER

      The notice of appeal in this case was filed April 30, 2021. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before June 18, 2021. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.